Title: From James Madison to James Leander Cathcart, 10 May 1802
From: Madison, James
To: Cathcart, James Leander


Sir,Department of State May 10th. 1802.
The Adams frigate, by which you will receive my last, containing instructions on the subject of peace with Tripoli, and of your appointment as successor to Mr. obrien at algiers, meeting with unexpected delay; I make use of it to inform you that I have drawn on the Secretary of the Treasury for $24,000, which he will place in Leghorn subject to your orders as soon as he can make the arrangement. This sum as you have been already apprized, is meant for your admission as Consul to the Dey of algiers. I need not repeat, that it will be an agreeable circumstance, if your admission can be effected without it; or with as small a portion of it as possible; or that if a present be unavoidable, it will be less disagreeable in the simple form of Cash, than in the troublesome one of jewelry &c.
The accounts which we continue to receive strengthen our expectation, that you will find the Bashaw of Tripoli in a proper disposition to peace, and be able to conclude it on terms admissible by the United States. However able this Country may be to carry on the war with effect, the expence and trouble of it, and the encreased risk whilst at war with one of the Barbary powers, of getting into war with the others, are with the President just motives of solicitude for the success of your negotiation. Very respectfully, I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).


